Citation Nr: 1228856	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  06-07 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from November 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   The case has been before the Board on a previous occasion, and was remanded in September 2010 for evidentiary development.  

The Veteran appeared at a Travel Board hearing in March 2010.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case has alleged exposure to various stressful events during his naval service.  Specifically, he has stated that he participated in a maritime rescue operation for a merchant vessel while serving aboard a U.S. Navy destroyer.  He has alleged that he was ordered to aid in rescue operations for the merchant ship; however, he states that he refused to enter a small boat due to his inability to swim.  Essentially, he relates that the impact of this naval service has left him with an acquired psychiatric disorder.  

The claim was initially filed as one for service connection for PTSD.  The Board, in its most recent remand order, attempted to corroborate the Veteran's alleged non-combat stressors by procuring records from the Veteran's ship, USS William H. Standley.  Deck logs and ship's histories were returned pursuant to this development request.  

The service department records do confirm that Standley participated in maritime assistance operations with two merchant ships in 1970 and 1971.  The 1970 episode involved a Panamanian motor tanker being in distress.  The service department has verified that personnel from the Veteran's ship were put aboard the merchantman and that repairs were made to restore that vessel to seaworthiness.  The later episode, which was specifically referenced by the Veteran in his claim, involved Standley coming to the assistance of the Philippine merchant ship Santa Ana in February 1971.  The ship's history reveals that the Veteran's ship was the on-scene commander for a search and rescue operation of the Philippine merchantman which was experiencing uncontrollable flooding.  It was noted that there was heavy weather during this mission, and that communication was restored with the freighter after several days.  It is not specified that the Philippine ship needed to have naval personnel onboard; however, it was noted that the vessel could carry on without need of "further assistance."  Thus, some assistance was clearly provided by Standley upon her arrival to the scene.    

There is no mention of the Veteran's failing to enter a small boat during Standley's assistance to the Philippine merchantman; however, given that there was a three-day participation in a maritime assistance operation in rough seas, the Veteran's assertions of his participation, which specifically reference foul weather and sea conditions, are credible. 

The RO, upon receiving information from the service department arranged for a VA psychiatric examination.  A disability benefits questionnaire (DBQ) was returned in October 2011.  The associated report maintained that the Veteran did not experience PTSD; however, anxiety was diagnosed.  There was no mention of etiology with regard to this acquired psychiatric disorder.  Furthermore, at his Travel Board hearing, the Veteran maintained that PTSD had been diagnosed at a VA treatment facility.  The Board notes that there are indications of diagnoses of PTSD in the record.  Indeed, clinical notes indicate the Veteran's participation in group therapy for PTSD, and a 2005 assessment specifically diagnosed PTSD as manifesting with a panic disorder.  Thus, there is some confusion in the record as to the Veteran's currently psychiatric disability picture, to include if the verified at-sea rescue of a Philippine merchant ship played any role in the onset of a current disability.  The Veteran has asserted other stressors, to include personal assaults and the use of his ship as a relay station for aircraft flying wounded men from Vietnam.  These non-combat stressors have not, as of yet, been corroborated.  As the claim requires further evidentiary development, the Veteran is reminded of his ability to submit any evidence in his possession which might help to corroborate alleged non-combat stressors (especially with regards to the claimed personal assault).  

A claim for service connection encompasses the symptoms representative of the asserted disorder, and thus, it is not limited in scope to one diagnostic entity.  Thus, although the Veteran has asserted that he experiences PTSD as a result of his naval service, the Board must consider any currently present acquired psychiatric disorders in adjudicating the claim for service connection.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's representative has pointed out a deficiency in the most recent VA opinion with regard to a lack of rationale.  Essentially, the representative has noted that the VA examiner noted that the Veteran was exposed to an event that involved "actual or threatened death or serious injury, to a threat to the physical integrity of self or others"; however, in determining that the criteria for PTSD were not met, the examiner offered no rationale.  Further, with the assessment of anxiety, there should have been a discussion as to whether any acquired psychiatric disorder had causal origins in service.  Accordingly, the claim will be remanded so that a new, comprehensive VA psychiatric examination can be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.   Inform the Veteran to supply any evidence in his possession which might help to corroborate his alleged non-combat stressors, particularly his alleged personal assault occurring aboard his ship.  Should any evidence be received, associate it with the claims file.  

2.  Schedule the Veteran for a comprehensive VA psychiatric examination for the purposes of determining the nature and etiology of any currently present psychiatric disability.  In this regard, the examiner should note whether any disorder, to include PTSD and/or an anxiety disorder is present, and if so, if such a disability is at least as likely as not (50 percent or greater probability) to have had causal origin in service.  The examiner should note the Veteran's ship's participation in maritime rescue operations in stormy seas and his credible assertions of feeling fear during that time.  A rationale should accompany all conclusions reached in the narrative portion of the examination report.  

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim not be granted, issue an appropriate supplemental statement of the case and return the claim to the Board for final adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


